ORDER

PER CURIAM.
AND NOW, this 26th day of February, 2001, upon consideration of the Report and Recommendations of the Disciplinary Board of the Supreme Court of Pennsylvania dated December 22, 2000, it is hereby
ORDERED that NEIL E. JOKELSON be subjected to PUBLIC CENSURE by the Supreme Court.
It is further ORDERED that Respondent be placed on probation for a period of three (3) years. The Honorable Edward N. Cahn is hereby appointed as Respondent’s practice monitor. Judge Cahn shall do the following during the period of Respondent’s probation:
(a) Periodically examine the Respondent’s law office organization and procedures to ensure that Respondent is maintaining an acceptable tickler system, filing system, and other administrative aspects of Respondent’s practice;
(b) Meet with Respondent at least monthly to examine Respondent’s progress towards satisfactory and timely completion of clients’ legal matters and regular client contact;
(c) File quarterly written reports on a Board approved form with the Executive Director and Secretary of the Disciplinary Board of the Supreme Court of Pennsylvania; and
(d)Immediately report to the Executive Director and Secretary of the Board any violations of the Respondent of the terms and conditions of probation.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.